 In the Matter of FORREST CITY COTTON OIL MILLandLOCAL 19,UNITED CANNERY, AGRICULTURAL, PACKING AND ALLIED WORKERSOFAMERICA, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGAN-IZATIONSCase No. R-3544.-Decided February 21, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Charles A. Kyle,for the Board.,Mr. Philip Hickey,of Forrest City, Ark., for the Company.Mr. Robert Sanford,of Memphis, Tenn., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 7, 1941 Local 19, United Cannery, Agricultural,Packing and Allied Workers of America, affiliated with Congress ofIndustrialOrganizations, herein called the Union, filed with theRegional Director for the Fifteenth Region (New Orleans, Louisiana)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Forrest City CottonOil Mill, herein called the Company; engaged in the manufacture ofcotton seed oil at Forrest City, Arkansas, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On January 5, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 22, 1942, theCompany, the Union, and a Field Examiner of the Board enteredinto a "STIPULATION FOR CERTIFICATION UPON CONSENT ELECTION."39 N. L R. B., No 2099 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on February 3, 1942, under the direction and supervision ofthe Regional Director, among all production 'and maintenance em-ployees of the Company, excluding supervisory, office, sales, andpurchasing employees, and watchmen, to determine whether or notsaid employees desired to be represented by the Union.On February5, 1942, the Regional Director issued and duly served upon the partiesan Election Report on the ballot.No objections to the conduct ofthe ballot or the Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibilitylist____________________________________75Total ballots cast__________________________________________ 72Total ballots challenged____________________________________0Total blank ballots_________________________________________ -0Total void ballots__________________________________________0Total valid votes counted__________________________________ 72Votes cast for Local 19, United Cannery, Agricultural, Packingand Allied Workers of America, affiliated with Congress ofIndustrial Organizations__________________________________4aVotes castagainstLocal 19, United Cannery, Agricultural,Packing and Allied Workers of America, affiliated with Con-gress of IndustrialOrganizations________________________ 29Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Forrest City Cotton Oil Mill, Forrest City,Arkansas, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company,excluding supervisory, office, sales, and purchasing employees andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.Local 19, United Cannery, Agricultural, Packing and AlliedWorkers of America, affiliated with Congress of Industrial Organi-zations, has been designated and selected by a majority of the em-ployees in the above unit as their representative for the purposes ofcollective bargaining and is the exclusive representative of all em-ployees in said unit, within the meaning of Section 9 (a) of the Act. FORREST CITY COTTON OIL MILL101CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,-IT ISHEREBY CERTIFIEDthat Local 19, United Cannery, Agricul-tural, Packing and Allied Workers of America, affiliated with Con-gress of Industrial Organizations, has been designated and selectedby a majority of all production and maintenance employees of For-rest City Cotton' Oil Mill, Forrest City, Arkansas, excluding super-visory, office, sales, and purchasing employees, and watchmen, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) 'of the Act, Local 19, United Cannery,Agricultural, Packing and AlliedWorkers of America, affiliatedwith Congress of Industrial Organizations, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.